Citation Nr: 0314016	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  94-36 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
rashes of the feet, crotch, and hands on a direct basis or as 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from July 1969 to June 1971.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for rashes of the 
feet, crotch, and hands.

In January 1997, the Board of Veterans' Appeals made a 
preliminary finding that the RO had failed to provide the 
veteran a statement of the case (SOC) in response to a July 
1994 notice of disagreement (NOD) with a May 1994 rating 
decision, as required.  38 U.S.C.A. § 7105(d)(1) (West 2002); 
38 C.F.R. §§ 19.26, 19.29 (2002).  As the Board instructed by 
remand, the RO provided the veteran an SOC in November 1999, 
informing him of the result of a complete review of his 
claim.  The veteran perfected his appeal with a statement of 
December 1999.

The Board's January 1997 preliminary finding was erroneous.  
On July 21, 1994, the RO mailed the veteran an SOC responsive 
to his July 1994 NOD.  The veteran did not timely respond to 
the SOC.

Pursuant to the Board's remand instruction to review the 
claim de novo and, if not granted, issue an SOC, the RO 
reviewed and denied the claim in a May 1998 rating decision, 
because the veteran had not submitted new and material 
evidence to reopen the claim.  The RO notified the veteran of 
the decision and of his appellate rights by letter of May 
1998.  In a July 1998 VA form 9 (Appeal to Board of Veterans' 
Appeals), the veteran included a statement seeking appellate 
relief of service connection for rash of the feet due to 
exposure to Agent Orange (an herbicide) in Vietnam.  The RO 
returned the case to the Board without issuing an SOC.  In 
January 1999, the Board compounded its January 1997 error by 
remanding the issue, again overlooking the July 1994 SOC.  
The Board preliminarily found that the RO had erroneously 
adjudicated the question whether there was new and material 
evidence to reopen the claim, and instructed the RO to issue 
an SOC reflecting de novo review of the claim for rashes of 
the feet, crotch, and hands.  The RO had, however, correctly 
stated the procedural posture in its May 1998 decision, and 
the Board repeated its January 1997 error in January 1999.  
For reasons discussed below, this decision will address 
jurisdictional issues arising from this procedural history.

VA's computerized claim-tracking database reveals that the 
veteran has filed additional appeals at the RO while the 
instant case is at the Board.  Whereas those matters are in 
process, the Board will not delay the instant decision or 
remand the case to add those issues to this appeal.  They 
will be afforded due process in the ordinary course of VA 
business upon return of the veteran's claims file to the RO.

The instant appeal includes the theory of entitlement that 
the veteran's claimed rashes result from exposure to Agent 
Orange.  Agent Orange is the military jargon and subsequently 
popular term for one of several herbicides used in support of 
United States and allied operations in the Republic of 
Vietnam during specified dates.  See 38 U.S.C.A. § 1116(a)(3) 
(West 2002); 38 C.F.R. § 3.307(a)(6) (2002) (specifying the 
chemicals).  This decision uses Agent Orange without 
distinction to represent the several included herbicides.


FINDINGS OF FACT

1.  VA denied service connection for rashes of the feet, 
crotch and hands in a rating decision of May 18, 1994, and 
notified the veteran of the decision and of his appellate 
rights by letter dated May 31, 1994.

2.  After receipt on July 1, 1994, of the veteran's NOD with 
the May 1994 rating decision, VA issued an SOC in response on 
July 21, 1994.

3.  The veteran did not file a substantive appeal from the 
May 1994 denial of service connection for during the 1-year 
period ending May 31, 1995.

4.  Evidence presented or secured since May 31, 1994, is 
either a copy of evidence of record in May 1994, or it does 
not bear directly and substantially on the question whether 
the veteran incurred or aggravated the claimed rashes in 
service, or it is cumulative or redundant of evidence 
previously considered.


CONCLUSIONS OF LAW

1.  The May 1994 denial of service connection for rashes of 
the feet, crotch, and hands is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(b), 
20.1103 (2002).

2.  New and material evidence has not been presented or 
secured to reopen the claim of entitlement to service 
connection for rashes of the feet, crotch and hands.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2001), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2002).  The veteran filed the form required for 
VA disability compensation in January 1993.  VA has provided 
the veteran numerous forms to authorize the release of 
privately held information.  No other form is required for 
the instant claim.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the introduction, 
supra, reveals, the circumstances of this case are unusual.  
The July 1994 SOC informed the veteran of the deficiencies of 
the evidence to substantiate his claim and hence of the 
evidence necessary to substantiate his claim.  The veteran 
submitted lists of treating physicians and facilities and 
records from them in April 1998.  He did so again in February 
1999 and in January 2000.  In a November 1999 letter, VA 
informed the veteran about the types and substance of 
evidence necessary to well ground a claim and thereby trigger 
VA's duty to assist him to obtain additional evidence and 
about new and material evidence.  The veteran submitted 
extensive medical evidence and many authorizations for the 
release of information.  Notwithstanding VA's declaration 
that it had no duty to obtain evidence until a claim was well 
grounded, VA executed each authorization for release of 
information the veteran submitted.  By so doing, VA rendered 
moot the requirement that the veteran well ground his claim 
prior to obtaining VA assistance.  Once VA assumed the burden 
of obtaining evidence, the VCAA's requirement to inform the 
veteran of what evidence he must produce became moot.  VA 
provided the veteran the pertinent text of the VCAA in a 
supplemental SOC of October 2001.

The veteran had actual notice of the evidence necessary to 
substantiate his claim.  Multiple decisions and notice 
letters stated the evidence of record.  The decisions and 
notice letters informed him which facts necessary to prove 
were unproven and of the shortcomings of the evidence 
regarding proof of those facts.  The veteran requested and 
obtained complete copies of his service medical records and 
of his VA claims file in November 1992 and again in January 
2001.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Although a person seeking to reopen a claim is a 
claimant under the terms of the VCAA and the duty to notify 
pertains to such a claimant (see Quartuccio, 16 Vet. App. at 
187), the duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Under the law 
in effect at the time of the veteran's September 1999 
application to reopen his claim, VA had no duty to assist him 
to develop evidence in support of his claim until the 
previously disallowed claim was reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218 (1999).  As discussed above, VA 
has diligently sought and obtained all evidence of which it 
had notice throughout the history of this claim.  
Consequently, the veteran has had the benefit of VA 
assistance to obtain evidence in his claim beyond that to 
which he has been entitled either before or since the 
enactment of the VCAA.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran had a VA examination in August 1993 and 
outpatient general medical examination with evaluation of his 
skin in July 2000.  See 38 C.F.R. § 3.326(b) (2002).  In 
light of the evidence of record, no further medical opinion 
is necessary to resolve this claim.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  VA notified the veteran in July 
1993 of its failure to obtain certain evidence.  The veteran 
subsequently obtained and submitted the evidence that VA 
reported it could not obtain.  The record reveals no other 
instance of failure to obtain evidence.

The Board sees no areas in which further development is 
needed.  The file reflects application and fulfillment of the 
requirements of the VCAA by the RO.  There would be no 
possible benefit to delaying Board consideration of this case 
to permit citation to the regulations implementing the VCAA 
to be provided to the veteran.  He has, in fact, been 
informed of its substance, and its substance has been applied 
in his case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal without referral to the RO for 
initial citation to the implementing regulations poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

II.  Whether to Reopen a Claim for Service Connection for 
rashes of the feet, crotch, and hands on a direct basis or as 
due to exposure to Agent Orange.

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  


38 U.S.C.A. §§ 1110, 1131 (West 2002).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

When the RO denied the appellant's claim in July 1996, and 
the appellant did not appeal within one year of the date of 
the letter notifying him of the denial, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2002); see also Suttman v. Brown, 5 
Vet. App. 127, 135 (1993) (section 7105(c) finality also 
subject to section 5108 exception).  To reopen the claim, new 
and material evidence must be presented or secured.  
38 U.S.C.A. § 5108 (West 1991).  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  As a result of the Board's errors, the veteran 
obtained an inclusive, de novo review of his claim without 
having to submit new and material evidence to do so.  Such 
cannot be deemed to prejudice him.  The Board's consideration 
now whether to reopen the claim does not prejudice the 
veteran, despite the procedural errors identified in the 
introduction, supra.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).

No other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This claim to reopen was already pending on the effective 
date of the most recent amendment of 38 C.F.R. § 3.156(a), 
which expressly applies only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Consequently, this appeal is decided under the older version 
of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since May 1994 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since July 1996 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

In May 1994, the RO considered the veteran's service 
personnel and medical records, which included January 1967 
pre-induction and July1969 entrance examination reports that 
were negative for any skin problems, a February 5, 1971, 
record of treatment at a Fort, Benning, Georgia, clinic for a 
rash in an unidentified location, a March 23, 1971, treatment 
record from the same clinic showing a rash of the hands only, 
treated with ointment, and an April 1971 separation 
examination that was negative for any skin problems.  The 
Veteran's DD 214 showed Vietnam service from February 1970 to 
January 1971.

Post-service evidence comprised his application for 
compensation, in which he reported a rash of both feet from 
1969 to 1971.  A May 1993 statement from N. Edwards, M.D., 
reported noting chronic dry, scaly dermatitis of the right 
hand in May 1972 and slightly scaly and peeling rash of the 
hands in February 1980; a copy of the contemporaneous office 
note apparently indicated onset in April 1979.  Baptist 
Memorial Hospital records of April to May 1992 showed 
diagnosis of stasis dermatitis of the right lower extremity 
with secondary cellulites.  A January 1993 statement of H. 
Marker, M.D., reported some chronic dermatitis over the 
veteran's legs, apparently some form of eczema, and some 
stasis dermatitis.  VA examination of August 1993, the 
veteran complained of developing a skin disease in Vietnam, 
which manifested as dryness, scaling and cracking of the 
hands and feet, worse in summer.  Examination found 
pronounced erythema with scale covering all of both palms and 
both soles and ten dystrophic toenails and marked onycholytic 
changes of the right thumb nail; a chemical test of skin 
scraping from a palm was strongly positive for fungal hyphae.  
The diagnosis was dermatophytosis and onychomycosis with no 
sign of chloracne to suggest Agent Orange disease.  A January 
1994 report from The Cardiology Group of Memphis noted a 
history of cellulites of the right leg since 1992.

In May 1994, the RO adjudicated the veteran's claim for 
service connection for rash of the feet, crotch, and hands, 
finding it was not caused by exposure to Agent Orange.  A 
letter of May 31, 1994, notified the veteran of the decision 
and of his appellate rights.  The veteran filed a notice of 
disagreement, which the RO received July 1, 1994.  The July 
1994 SOC notified the veteran that service connection for 
rashes of the feet, crotch, and hands on a direct basis and 
based on exposure to Agent Orange was denied.  There is a 
hiatus in the record until November 5, 1996, when the RO 
notified the veteran that it was certifying his appeal to the 
Board.

Since May 1994, the veteran has submitted photocopies of the 
evidence of record prior to May 1994.  None of that is new, 
and it cannot be a basis to reopen the claim.  38 C.F.R. 
§ 3.156(a).

Medical evidence presented or secured that was not previously 
of record includes private medical records of January 1997 to 
April 2000 and VA outpatient records from July to October 
2000.  The private records are almost entirely related to 
evaluation and treatment for venous insufficiency and related 
stasis dermatitis of the right lower leg with secondary 
cellulites and ulcers or to other body systems and organs 
than the skin entirely.  This evidence dates the onset of the 
stasis dermatitis and cellulites to 1992, as shown in the 
Baptist Memorial Hospital records previously submitted.  
Extensive medical records received from Social Security 
Administration include a Med Max record of March 1998 showing 
a diffuse scaly quality to the eruption surrounding the 
toenails bilaterally with paronychial involvement and 
subungual debris noted.  The veteran's cardiologist, T. 
Stern, M.D., saw him for a general review of systems in April 
2000 and noted no skin problems and no dermatitis.

The VA outpatient records include a July 2000 general 
physical evaluation.  The veteran reported a history of rash 
on his hands and in his groin.  He reported scaling of his 
palms since he was in Vietnam.  Physical examination revealed 
scaling of the palms of his hands and the soles of his feet.

None of the medical evidence presented since May 1994 relates 
any rash or skin disorder to service directly or to exposure 
to Agent Orange.  None of the evidence even shows current 
rash of the crotch.  None of it bears directly or 
substantially on the question whether the claimed rashes were 
incurred in service or may be presumed to have been incurred 
in service.  That is, none of this evidence gives a more 
complete picture of the onset of the veteran's disability, 
Hodge, 155 F.3d 1356., or otherwise provides information that 
would satisfy the basic requirements of the definition of 
service-connected disability.  See 38 C.F.R. § 3.303(a) 
(2002).  Fairness does not require a complete review of the 
claim in light of this evidence.  38 C.F.R. § 3.156(a). 

In December 1998, the veteran's wife wrote that she married 
the veteran in 1968 and she knew his medical condition well.  
She reported that he was exposed to some type of chemicals in 
Vietnam that cause him to have an incurable rash on his feet 
and hands.  In March 2000, the veteran submitted photographs 
of his hands, feet, and lower legs and a statement, in 
essence, that he has or had tinea of the body that either 
began in service or results from exposure to Agent Orange.  
He asserted that the photographs show eczema with ulcerations 
and extensive exfoliations.

The fact that the veteran has or has had rashes or scaliness 
of his hands and feet is not at issue.  The matter upon which 
new evidence must bear directly and substantially is the link 
to service.  The statement of the veteran's wife does not 
state a time of onset of the rash of the veteran's hands and 
feet.  The attribution of the rash to chemical exposures 
requires either medical or chemical expertise that the 
veteran's wife does not claim to have.  Inferring that she is 
a layperson, such attribution is beyond the qualifications of 
laypersons and her statement cannot be new and material 
evidence.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).  
Likewise, the veteran's March 2000 self-diagnosis of tinea 
and its attribution to exposure to Agent Orange exceed his 
lay competence.  Id.  His statement is not new and material 
evidence to reopen the claim.  

In sum, new and material evidence has not been presented or 
secured to reopen the claim for service connection, and the 
claim may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).




ORDER

Whereas new and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for rashes of the feet, crotch, or hands on a 
direct basis or as due to exposure to Agent Orange, the 
appeal is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

